DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Response to Amendment
Applicants’ submission, filed on 05/25/2022, in response to claims 1-19 rejection from the final office action (11/26/2021), by amending claims 1-3, 12-14, 17, and 19 is entered and will be addressed below. 

Claim Interpretations
The newly amended limitation “a controller configured to be capable of controlling the first timing valve, the outlet valve, the inert gas supply system, the first gas discharge system and the second gas discharge system so as to perform: 
(a) exhausting the inner atmosphere of the first gas supply pipe from the first gas discharge system while the outlet valve is being closed; and 
(b) exhausting the inner atmosphere of the vaporizer from the second gas discharge system without the inner atmosphere of the vaporizer passing through the first gas supply pipe“ of claim 1, being capable of does not require the controller does perform step (a) and (b). Likewise for the dependent claims.

The examiner suggests amend the claim to “controller configured to perform …”

The “or” in various claims are considered optional requirement.

The “an inert gas supply system” of claim 1 is considered as an inert gas supply source 113b and the associated pipe(s). 
	The “a first gas discharge system” of claim 1 is considered as a first discharge pipe 113h and A first discharge valve 116h ([0057]).
	The “a second gas discharge system” of claim 1 is considered a second discharge pipe 120a and a second discharge valve 120b ([0059]).

Note also “a second gas discharge system comprising a second discharge valve” in claim 1. While “a controller configured to be capable of controlling … the second gas discharge system …, (b) exhausting the inner atmosphere of the vaporizer from the second gas discharge system … and opening the second discharge valve“ implies “a controller configured to be capable of controlling the second discharge valve”. Applicants please either put on record to agree this interpretation or amend the claim to more clearly stated the controller connection to the second discharge valve.

	Claim 13 is considered similarly.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.	

Claims 1-4, 7-9, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barbee et al. (US 5540777, hereafter ‘777), in view of Suzuki et al. (US 4579623, hereafter ‘623).
‘777 teaches some limitations of:
Claim 1: the chemical vapor deposition (CVD) of dense thin aluminum oxide (Al2 O3) films on silicon substrates in the manufacture of semiconductor devices (col. 1, lines 10-13, the claimed “A substrate processing apparatus comprising”):
The CVD process chamber 16 also has … a heated susceptor or chuck 20 which holds a workpiece 10 (Fig. 4, col. 5, lines 58-61, the claimed “a process chamber configured to process a substrate”);
An isothermal oven 13 contains the pressure vessel 11 and the delivery manifold 12 for heating them and maintaining them at an accurate, controlled temperature (col. 5, lines 51-54), The ATI chemical vapor is transported to the CVD process chamber 16 via direct evaporation (col. 7, lines 13-15, ATI is aluminum tri-isopropoxide, the claimed “a vaporizer configured to generate a first gas to be supplied onto the substrate”);
a controlled flow of the ATI source chemical vapor through the delivery line 23. A premix chamber 25 including a heated and insulated valve premix manifold assembly 26 … The first output of the premix manifold assembly 26 is connected by line 29 to the gas injector nozzle 19 of the CVD process chamber 16 (col. 6, lines 9-22, the delivery line 23 and line 29 is the claimed “a first gas supply pipe connected to the vaporizer and configured to supply the first gas to the process chamber”), 
The first output of said premix manifold assembly 26 comprises a chamber for allowing the ATI source chemical vapor to be mixed with a mass flow controlled, preheated gas, such as argon from source 27. This gas is delivered via mass flow controller (MFC) 28 to the premix manifold assembly 26 (col. 6, lines 14-19, the claimed “an inert gas supply system configured to supply an inert gas to (one or both of a vaporizer inlet pipe configured to supply a gas to the vaporizer and) the first gas supply pipe”, note the claim does not require “both” because of “or”);
A delivery manifold 12, including a pair of valves 121 and 122, is connected to the pressure vessel 11 and has first and second outputs respectively connected to these two valves (col. 5, lines 46-49, the pipes from the pressure vessel 11 to the valves 121 and 122 is the claimed “a vaporizer outlet pipe configured to supply the first gas from the vaporizer to the first gas supply pipe” and the valve 122 is the claimed “an outlet valve disposed at the vaporizer outlet pipe”);
A premix chamber 25 including a heated and insulated valve premix manifold assembly 26 is connected to the pressure differential mass flow controller 24  …  The second output of the premix manifold assembly 26 is connected to the exhaust line 213 (col. 6, lines 11-25), and the exhaust line 213 leading to the system pump 22 (col. 6, lines 55-56), (the claimed “a first gas discharge system comprising a first discharge valve connected to the first gas supply pipe and configured to exhaust an inner atmosphere of the first gas supply pipe”, note valve of assembly 26 is considered part of the exhaust line 213, more detail see the combination with ‘623 below);
and the exhaust line 213 leading to the system pump 22 (col. 6, lines 55-56, Fig. 4 shows the valves 121 is in the exhaust line 211, the claimed “a second gas discharge system comprising a second discharge valve connected to the vaporizer outlet pipe without being directly connected to the first gas supply pipe and configured to exhaust an inner atmosphere of the vaporizer”, note the two pipes above the pressure vessel 11, together, is considered as the “vaporizer outlet pipe”, Fig. 4 clearly shows the exhaust line 211  and the delivery line 23 are not directly connected);
 The process controller 17 is a microprocessor based controller and is connected to the delivery manifold 12, the oven 13, the pressure vessel monitoring sensors 14 and 15, the exhaust lines 211, 212 and 213, the delivery line 23, the mass flow controller 28 and pressure differential mass flow controller 24, and the premix manifold assembly 26 for controlling the pressure and the temperature of the ATI source chemical vapor being delivered throughout the system to be substantially constant thereby minimizing potential condensation and/or decomposition of the ATI source chemical vapor during delivery. The process controller 17 further controls the delivery of the ATI source chemical vapor from the pressure vessel 11 to the exhaust lines 211, 212 and 213, the delivery line 23a and 23b, the premix manifold assembly 26, and the CVD process chamber 16 according to prescribed deposition process parameters (col. 6, lines 26-41, the claimed “and a controller configured to be capable of controlling the outlet valve, the inert gas supply system, the first gas discharge system and the second gas discharge system so as to perform: (a) exhausting the inner atmosphere of the first gas supply pipe from the first gas discharge system by closing the outlet valve and opening the first discharge valve; and (b) exhausting the inner atmosphere of the vaporizer from the second gas discharge system by the outlet valve and the first discharge valve and opening the second discharge valve”, note the controller is “capable of” of step (a) and (b) except no separate control of a timing valve, see claim interpretation above).

	Note the valve of the premix manifold assembly 26 is a three way valve. ‘777 does not teach the other limitations of:
	Claim 1: (the first gas supply pipe) having a first timing valve configured to control a timing of a supply of the first gas,
(a controller configured to be capable of controlling) the first timing valve, (the outlet valve, the inert gas supply system, the first gas discharge system and the second gas discharge system so as to perform: (a) exhausting the inner atmosphere of the first gas supply pipe from the first gas discharge system by closing the first timing valve (and the outlet valve and opening the first discharge valve; (b) exhausting the inner atmosphere of the vaporizer from the second gas discharge system) without the inner atmosphere of the vaporizer passing through the first gas supply pipe by closing the first timing valve (the outlet valve and the first discharge valve and opening the second discharge valve).

‘623 is an analogous art in the field of Apparatus For Surface Treatment By Plasma (title), timing of the gas supplies (col. 7, lines 43-44). ‘623 teaches that FIG. 15 shows a method of controlling the gas flow rate by use of a valve ... The two valves 23a and 23a' can be replaced by a single three-way valve (col. 8, lines 35-61).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have replaced the three way valve of the premix manifold assembly 26 with two separate valves both under the control of the process controller 17 of ‘777, as taught by ‘623, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Therefore, the controller is capable of perform the steps (a) and (b) of claim 1 if desired to be programmed that way. 

‘777 further teaches the limitations of:
Claim 2: the valves 121 is in the exhaust line 211, the claimed “wherein the second gas discharge system further comprises a second discharge pipe”,
The process controller 17 is a microprocessor based controller and is connected to … the exhaust lines 211 … thereby minimizing potential condensation and/or decomposition of the ATI source chemical vapor during delivery (col. 6, lines 26-36), particularly pump out the ATI pressure vessel via exhaust line 211 is accomplished during idle (col. 7, lines 44-45, the claimed “and the controller is further configured to be capable of: adjust opening time of the second discharge valve based on (one or both of an amount of source in the vaporizer and) an idling time of the vaporizer; and controlling the second discharge valve so as to exhaust the inner atmosphere of the vaporizer to the second discharge pipe”).
	Claim 3: the valves 121 is in the exhaust line 211, the claimed “wherein the second gas discharge system further comprises a second discharge pipe”,
FIG. 5 is a flow diagram showing the process controlled by the microprocessor based process controller 17. On start up, the process controller 17 determines whether there are wafers ready for processing, as indicated by decision block 41. If not, the system idles at function block 42 until wafers are present for processing. Once wafers are ready for processing in CVD process chamber 16 … Then, the ATI is flowed through delivery line 23 to the IR cell 30 and, from there, via the valve in premix manifold assembly 26 to the exhaust line 213, bypassing the process chamber 16 function block 44. Based on the output of FTIR spectrometer 31, the process controller 17 determines in decision block 45 whether the concentration of the reactant gas is sufficiently pure. If it is, the valve in the premix manifold assembly 26 is operated to flow the ATI vapor to the CVD process chamber 16 in function block 46 (col. 7, lines 32-49, Fig. 5 also shows if block 45 is no, it went back to block 44 which includes exhaust ATI through the valves 121 is in the exhaust line 211, therefore, the exhaust line 213 operates before the exhaust line 211, the claimed “the controller is configured to be capable of controlling the first gas discharge system and the second gas discharge system so as to exhaust the inner atmosphere of the vaporizer to the second discharge pipe after exhausting the inner atmosphere of the first gas supply pipe to the first gas discharge system”).
	Claim 4: FIG. 5 is a flow diagram showing the process controlled by the microprocessor based process controller 17. On start up, the process controller 17 determines whether there are wafers ready for processing, as indicated by decision block 41. If not, the system idles at function block 42 until wafers are present for processing. Once wafers are ready for processing in CVD process chamber 16 … Then, the ATI is flowed through delivery line 23 to the IR cell 30 and, from there, via the valve in premix manifold assembly 26 to the exhaust line 213, bypassing the process chamber 16 function block 44. Based on the output of FTIR spectrometer 31, the process controller 17 determines in decision block 45 whether the concentration of the reactant gas is sufficiently pure. If it is, the valve in the premix manifold assembly 26 is operated to flow the ATI vapor to the CVD process chamber 16 in function block 46 (col. 7, lines 32-49, the claimed “wherein the controller is configured to be capable of controlling the first gas discharge system and the second gas discharge system so as to exhaust the inner atmosphere of the vaporizer to the second discharge pipe after exhausting the inner atmosphere of the first gas supply pipe to the first gas discharge system”).
	Claims 7-9: The process controller 17 is a microprocessor based controller and is connected to the delivery manifold 12, the oven 13, the pressure vessel monitoring sensors 14 and 15, the exhaust lines 211, 212 and 213, the delivery line 23, the mass flow controller 28 and pressure differential mass flow controller 24, and the premix manifold assembly 26 for controlling the pressure and the temperature of the ATI source chemical vapor being delivered throughout the system to be substantially constant thereby minimizing potential condensation and/or decomposition of the ATI source chemical vapor during delivery (col. 6, lines 26-36, the claimed “wherein the controller is further configured to configured to be capable of controlling the first gas discharge system, the second gas discharge system so as to: vacuum-exhaust the inner atmosphere of the first gas supply pipe”); 
FIG. 5 is a flow diagram showing the process controlled by the microprocessor based process controller 17. On start up, the process controller 17 determines whether there are wafers ready for processing, as indicated by decision block 41. If not, the system idles at function block 42 until wafers are present for processing. Once wafers are ready for processing in CVD process chamber 16 … Then, the ATI is flowed through delivery line 23 to the IR cell 30 and, from there, via the valve in premix manifold assembly 26 to the exhaust line 213, bypassing the process chamber 16 function block 44. Based on the output of FTIR spectrometer 31, the process controller 17 determines in decision block 45 whether the concentration of the reactant gas is sufficiently pure. If it is, the valve in the premix manifold assembly 26 is operated to flow the ATI vapor to the CVD process chamber 16 in function block 46 (col. 7, lines 32-49, the claimed “and supply the first gas from the vaporizer to the first gas supply pipe after exhausting the inner atmosphere of the vaporizer”).
Claim 16: A composition of reactant vapor which is harmful to the reactor or workpiece within the reactor will cause the process controller 17 to operate the valve of the premix manifold assembly 26 to switch such that the ATI chemical source vapor will proceed through exhaust line 213 to pump 22, rather than through line 29 to the chemical vapor deposition chamber 16 (col. 6, lines 60-66, therefore, lines 23 and 29 would have been under vacuum after exhausting the reactant vapor, the claimed “wherein the controller is further configured to be capable of controlling the first gas discharge system such that the inner atmosphere of the first gas supply pipe is maintained at a vacuum atmosphere after the inner atmosphere of the first gas supply pipe is exhausted in (a)”).
Claim 17: During periods of no production demand, the ATI is stored under vacuum  (col. 7, lines 8-9, therefore, vessel 11 is under vacuum before evaporation of ATI, the claimed “wherein the controller is further configured to be capable of controlling the outlet valve such that the first gas is supplied into the first gas supply pipe from the vaporizer when the inner atmosphere of the first gas supply pipe is maintained at the vacuum atmosphere“).
Claim 18: idle, by definition, is closing the valves (the claimed “wherein the controller is further configured to be capable of controlling the outlet valve and the second discharge valve such that: the outlet valve and the second discharge valve are -9- 7085731.1Applicant: KOKUSAI ELECTRIC CORPORATION Application No.: 16/705,009 closed during the idling time of the vaporizer; and the second discharge valve is opened before a start of processing of the substrate”).  
Claims 13-15 and, alternatively claims 1-4, 7-9, and 16-18, are rejected under 35 U.S.C. 103 as being unpatentable over ‘777, in view of ‘623, Kajita et al. (US 5953634, hereafter ‘634) and Okabe et al. (US 20060065254, hereafter ‘254).
In case Applicants argue that claim 1 should be “a controller configured to perform …”

‘777 teaches some limitations of:
Claim 13: the chemical vapor deposition (CVD) of dense thin aluminum oxide (Al2 O3) films on silicon substrates in the manufacture of semiconductor devices (col. 1, lines 10-13), The process controller 17 is a microprocessor based controller and is connected to the delivery manifold 12, the oven 13, the pressure vessel monitoring sensors 14 and 15, the exhaust lines 211, 212 and 213, the delivery line 23, the mass flow controller 28 and pressure differential mass flow controller 24, and the premix manifold assembly 26 for controlling the pressure and the temperature of the ATI source chemical vapor being delivered throughout the system to be substantially constant thereby minimizing potential condensation and/or decomposition of the ATI source chemical vapor during delivery (col. 6, lines 26-36, the claimed “A non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform”):
An isothermal oven 13 contains the pressure vessel 11 and the delivery manifold 12 for heating them and maintaining them at an accurate, controlled temperature (col. 5, lines 51-54), The ATI chemical vapor is transported to the CVD process chamber 16 via direct evaporation (col. 7, lines 13-15, the claimed “(a) generating a first gas by a vaporizer”);
 a controlled flow of the ATI source chemical vapor through the delivery line 23. A premix chamber 25 including a heated and insulated valve premix manifold assembly 26 … The first output of the premix manifold assembly 26 is connected by line 29 to the gas injector nozzle 19 of the CVD process chamber 16 (col. 6, lines 9-22, the delivery line 23 and line 29 is the claimed “(b) supplying the first gas from the vaporizer via a first gas supply pipe”), A delivery manifold 12, including a pair of valves 121 and 122, is connected to the pressure vessel 11 and has first and second outputs respectively connected to these two valves (col. 5, lines 46-49, the valve 122 is the claimed “the first gas supply pipe to a process chamber where a substrate is accommodated”);
The first output of said premix manifold assembly 26 comprises a chamber for allowing the ATI source chemical vapor to be mixed with a mass flow controlled, preheated gas, such as argon from source 27. This gas is delivered via mass flow controller (MFC) 28 to the premix manifold assembly 26 (col. 6, lines 14-19, the claimed “(c) supplying an inert gas to (one or both of a vaporizer inlet pipe connected to the vaporizer and) the first gas supply pipe”);
The pipe from the pressure vessel 11 to the valve 122 is the claimed “(d) supplying the first gas from the vaporizer via a vaporizer outlet pipe to the first gas supply pipe, wherein an outlet valve is disposed at the vaporizer outlet pipe”).

Note the valve of the premix manifold assembly 26 is a three way valve. ‘777 does not teach the other limitations of:
Claim 13: (13A) a first timing valve disposed at the first gas supply pipe,
(13B) (e) exhausting an inner atmosphere of the first gas supply pipe from a first gas discharge system comprising a first discharge valve and connected to the first gas supply pipe by closing the first timing valve and the outlet valve and opening the first discharge valve; and 
(13C) (f) exhausting an inner atmosphere of the vaporizer from a second gas discharge system comprising a second discharge valve and disposed at the vaporizer outlet pipe without the inner atmosphere of the vaporizer passing through the first gas supply pipe by closing the first timing valve, the outlet valve and the first discharge valve and opening the second discharge valve.

‘623 is an analogous art as discussed above. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have replaced the three way valve of the premix manifold assembly 26 with two separate valves both under the control of the process controller 17 of ‘777(the limitation of 13A), as taught by ‘623, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

‘634 is an analogous art in the field of Method Of Manufacturing Semiconductor Device (title), an evaporation chamber connected with the chemical vapor reaction chamber for evaporating a liquid organometallic compound; and a source-supplying means for supplying the liquid organometallic compound from a raw material storage chamber to the evaporation chamber; the evaporation chamber being provided with an evaporating surface as an evaporating means with which the liquid organometallic compound is evaporated as the liquid organometallic compound flows down on the evaporating surface (col. 9, lines 36-45) hexafluoroacetylacetonate trimethylvinylsilane copper (col. 12, line 13, same group as Applicants’ bis diethylamino silane, [0043]). ‘634 teaches that … the resultant bivalent copper compound is more likely to be accumulated in the pipes disposed for supplying a source. The accumulation of this bivalent copper compound may enter into a vacuum pump disposed for exhausting the source supply lines, thus troubling the vacuum pump, or flow into the CVD reaction chamber thus adhering onto a wafer and causing the generation of dust. In order to solve these problems, the bivalent copper-removing apparatus 121 of this invention is placed as shown in FIG. 19 in the midway of the piping 125 disposed for evacuating the CVD source gas-supplying lines. The operation of the bivalent copper-removing apparatus 121 can be performed as follows. Namely, the valve 143 was closed to terminate the Cu-CVD. Then, the inlet and outlet valves of the storage tank were closed to suspend the inflow of the source gas to the supplying lines … Subsequently, the valves 143, 144a and 144b were opened, and the piping for the source gas supply lines was evacuated via the bivalent copper-removing apparatus … the exhaustion should preferably be performed while purging the source gas supply pipe with a sufficient flow rate of an inert gas such as Ar gas 147. When an observation was performed on the interior of each of the source gas pipe 118, the exhaust pipe 125 and the pump 131 after the above exhaustion was continued for 5 minutes, the presence of the characteristic green solid crystal which is indicative of the presence of a bivalent Cu compound was not recognized (col. 48, lines 20-30, in short, a need to purge gas/vapor supply line by turning appropriate valves on and off, Note lable 143 should be only the leftest valve, the other arrow to the valve was mistaken linked to 143. Also the lable 143 on the right hand side should be argon gas 147, see Fig. 14). Note ‘634 also teaches that The vaporizer 43 can be exhausted via a valve 43e in separate from the reaction chamber 41, thus discharging any residual gas such as water vapor from the vaporizer 43 (Fig. 6, col. 27, line 37) but does not teach purge the vaporizer. 

‘254 is an analogous art in the field of Vaporizer (title), a low-pressure CVD (Chemical Vapor Deposition) ([0005]) vaporizing TEOS (tetraethoxysilane) ([0006], same group as Applicants’ bis diethylamino silane, [0043]). ‘254 teaches that After the film formation process is finished, a purge process of the vaporizer 4 is performed (step S2). At this time, the power supply to the first ultrasonic transducer 50 is stopped. Further, the exhaust pump 44 is operated while the valves V1, V2, V3, Va, Vc, Vd, and Ve are set closed, and the valves Vb and Vm are set open. N.sub.2 gas used as a purge gas is supplied from the carrier gas supply source 24 through the gas supply line 23 and pre-treatment unit 3 into the vaporizer 4, and then is exhausted from the discharge line 42 (Fig. 1, [0084]). Note ‘254 also teaches After the film formation process is finished, a purge process of a portion of the third supply line 53 downstream from the third valve V3 may be performed. In this purge process, the valve Vf is opened and the reaction tube 110 is exhausted by the vacuum pump 150 ([0086]), but does not teach purge the third supply line to the auxliary exhaust pump 44.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added operation of purging the source gas supply pipe 118 by turning appropriate valves, as taught by ‘634 (the limtiation of 13B), to purge the gas/vapor delivery line 23B of ‘777, for the purpose of avoiding generation of dust, as taught by ‘634 (col. 48, lines 32-33), or even use silane without copper, as taught by ‘254. Furthermore, to have added operation of purging the vaporizer 4 by turning appropriate valves, as taught by ‘254, to the premixed chamber/vaporizer 25 of ‘777, for the purpose of purging the vaporizer after film formation, as taught by ‘254 ([0084]) and suggested by ‘634).

‘777 further teaches the limitations of:
Claim 14: the exhaust line 213 leading to the system pump 22 (col. 6, lines 55-56, note the valves 121 is in the exhaust line 211, the claimed “wherein the second gas discharge system further comprises a second discharge pipe”), 
particularly pump out the ATI pressure vessel via exhaust line 211 is accomplished during idle (col. 7, lines 54-55, the claimed “further comprising: (g) exhausting the inner atmosphere of the vaporizer to the second discharge pipe by adjusting opening time of the second discharge valve based on one or both of an amount of source in the vaporizer and an idling time of the vaporizer”).
	Claim 15: FIG. 5 is a flow diagram showing the process controlled by the microprocessor based process controller 17. On start up, the process controller 17 determines whether there are wafers ready for processing, as indicated by decision block 41. If not, the system idles at function block 42 until wafers are present for processing. Once wafers are ready for processing in CVD process chamber 16 … Then, the ATI is flowed through delivery line 23 to the IR cell 30 and, from there, via the valve in premix manifold assembly 26 to the exhaust line 213, bypassing the process chamber 16 function block 44. Based on the output of FTIR spectrometer 31, the process controller 17 determines in decision block 45 whether the concentration of the reactant gas is sufficiently pure. If it is, the valve in the premix manifold assembly 26 is operated to flow the ATI vapor to the CVD process chamber 16 in function block 46 (col. 7, lines 32-49, Fig. 5 also shows if block 45 is no, it went back to block 44 which includes exhaust ATI through the valves 121 is in the exhaust line 211, therefore, the exhaust line 213 operates before the exhaust line 211, the claimed “wherein (f) is performed after (e) is performed”).

Claims 2-4, 7-9, and 16-18 rejections are discussed above.
Claims 5-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘777 and ‘623 (optionally with ‘634 and ‘254), as being applied to claims 1 and 4 above, further in view of Choi et al. (US 20130019960, hereafter ‘960).
‘777 does not have an inert/carrier/purge gas feed into pressure vessel 11.

The combination of ‘777 and ‘623 does not teach the limitations of:
Claims 5-6: further comprising a purge valve disposed upstream of a first confluent portion where the first gas supply pipe is connected with the vaporizer outlet pipe and downstream of a second confluent portion where the vaporizer inlet pipe is connected with the first gas supply pipe, and 
wherein the controller is further configured to be capable of controlling the purge valve so as to supply the inert gas to the first gas supply pipe via the purge valve when the inner atmosphere of the first gas supply pipe is exhausted to the first gas discharge system.

‘960 is an analogous art in the field of Reactant Delivery System For ALD/CVD Processes (title), A carrier gas is, in some cases, passed through a heated vessel or canister, such as an ampoule or bubbler, which contains a volatile liquid precursor under conditions conducive to vaporize the precursor ([0005]), including A third outlet valve 80 in fluid communication with the outlet line 40 and allows the flow of chemical precursor and/or carrier gas from the ampoule 20 to be directed to an exhaust line (foreline) bypassing the processing chamber 70 (Fig. 1, [0038]) particularly Metal-organic solid precursors, which are usually very expensive, are especially susceptible to thermal decomposition and generally need to be maintained within narrow temperature and pressure ranges during a sublimation process ([0006], 3rd sentence). ‘960 teaches that an inlet line 30 in fluid communication with a carrier gas or a carrier gas source. The inlet line 30 has an ampoule inlet valve 31 to control the flow of the carrier gas into an ampoule 20, when an ampoule 20 is present. The apparatus 10 also includes an outlet line 40 comprising an outlet valve 41 to control the flow of precursor vapor and carrier gas exiting the ampoule 20 ([0035]), the bypass valve 51 allows carrier gas to flow from the inlet line 30 to purge the outlet line 40 without flowing carrier gas into the ampoule 20 ([0036], 3rd sentence, therefore, valve 51 is a purge valve), for the purpose of avoiding contaminant within the delivery system ([0007], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added a carrier gas along with the valves 51, 41 of ‘960 to the pressure vessel 11 of ‘777, for the purpose of avoiding contaminant within the delivery system, as taught by ‘960 ([0007], last sentence).

Claim 10 is rejected for substantially the same reason as claim 7 rejection above.


‘960 teaches that a third outlet valve 80 in fluid communication with the outlet line 40 and allows the flow of chemical precursor and/or carrier gas from the ampoule 20 to be directed to an exhaust line (foreline) bypassing the processing chamber 70. In some embodiments, the third outlet valve 80 is downstream of the bypass line 50 in fluid communication with the outlet line 40 … In one or more embodiments, the third outlet valve 80 is upstream of the bypass line 50 and in fluid communication with the outlet line 40 ([0038], upstream the bypass line 50 is the same as Applicants’ three-way valve location at 120c, Fig. 1 shows valve 80 is a three-way valve). ‘960 also teaches that Upstream of valve 260 on the inlet line 238 is valve 264 which is used to pump and purge the lines around the ampoule 200 (Fig. 3, [0054], 5th sentence, i.e. “by supplying the inert gas from the vaporizer inlet pipe to the vaporizer”).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have combined the two separate lines for valves 121 and 122 in ‘777 into a single line, and to have replaced them with a three-way valve 80 of ‘960, and purge the pressure vessel 11 with imported inert carrier gas, for the purpose of avoiding contaminant within the delivery system, as taught by ‘960 ([0007], last sentence).


	Note ‘634 also teaches Ar gas inlet 44d to the storage chamber 44 (Fig. 6, col. 27, line 59) and ‘254 also teaches N2 supply 22 to the storage vessel 2 (Fig. 1, [0060]), both also read into claims 5-6.

	In case Applicants argue that the microprocessor of may not have non-transitory computer-readable recording medium, ‘960 clearly teaches controller 150 includes central processing unit (CPU) 152, memory 154 ... Memory 154 is coupled to CPU 152 and may be one or more of readily available memory such as random access memory (RAM), read only memory (ROM), flash memory, compact disc, floppy disk, hard disk, or any other form of local or remote digital storage ([0040]).

‘777 has two separate lines for valves 121 and 122, it is clear that the delivery to the process chamber 16 through valve 121 and exhaust through valve 122 are alternatively opened and closed. ‘777 does not teaches combining these two valves into one single line and replacing them with a three way valve for the limitations of:
	Claim 11: wherein the controller is further configured to be capable of controlling the outlet valve and the second discharge valve so as to: open the outlet valve when the second discharge valve is closed; and open the second discharge valve when the outlet valve is closed.  
	Claim 12: wherein the second discharge valve comprises a three-way valve disposed where the second discharge pipe is connected with the vaporizer outlet pipe, and the controller is configured to be capable of controlling the second discharge valve to form one of: a gas supply path from the vaporizer to the first gas supply pipe; and a gas exhaust path from the vaporizer to the second discharge pipe.

‘960 teaches that a third outlet valve 80 in fluid communication with the outlet line 40 and allows the flow of chemical precursor and/or carrier gas from the ampoule 20 to be directed to an exhaust line (foreline) bypassing the processing chamber 70. In some embodiments, the third outlet valve 80 is downstream of the bypass line 50 in fluid communication with the outlet line 40 … In one or more embodiments, the third outlet valve 80 is upstream of the bypass line 50 and in fluid communication with the outlet line 40 ([0038], upstream the bypass line 50 is the same as Applicants’ three-way valve location at 120c, Fig. 1 shows valve 80 is a three-way valve). ‘960 also teaches that Upstream of valve 260 on the inlet line 238 is valve 264 which is used to pump and purge the lines around the ampoule 200 (Fig. 3, [0054], 5th sentence, i.e. “by supplying the inert gas from the vaporizer inlet pipe to the vaporizer”). Note this is similar to ‘623’s replacing two valves with a three-way valve.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have combined the two separate lines for valves 121 and 122 in ‘777 into a single line, and to have replaced them with a three-way valve 80 of ‘960, and purge the pressure vessel 11 with imported inert carrier gas, for the purpose of avoiding contaminant within the delivery system, as taught by ‘960 ([0007], last sentence).

Note ‘960 also teaches that The purge gas can be used as a dilution gas and Venturi to quickly draw the vapor out of the ampoule 200. Upstream of the three-way valve 219 on the purge line 280 is valve 281 which is used to isolate the purge 280 line so that the ampoule 200 can be used in a pure vapor draw mode. Upstream of valve 260 on the inlet line 238 is valve 264 which is used to pump and purge the lines around the ampoule 200 ([0054], 2nd sentence, i.e. purge ampoule and lines around the ampoule).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘777 and ‘623 (optionally with ‘634 and ‘254), as being applied to claim 1 rejection above, further in view of Somekh et al. (US 6258170, hereafter ‘170).
	The combination of ‘777 and ‘623 (optionally with ‘634 and ‘254) does not teach the other limitations of:
	Claim 19: a remaining amount detector provided in the vaporizer or the controller and configured to detect an amount of the liquid source remaining in the vaporizer.

‘170 is an analogous art in the field of Vaporization And Deposition Apparatus (title), the liquid precursors tend to form deposits in the delivery lines and valves disposed throughout the system (col. 1, lines 61-63). ‘170 teaches that the ampoules include an ultrasonic detector for discerning the volume of liquid in the ampoule even at low levels so that continuous processing may be achieved (col. 18, lines 7-9).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added an ultrasonic detector for discerning the volume of liquid in the ampoule of ‘170 to the vessel 11 of ‘777, for the purpose of detecting the volume/level of liquid in the vessel, as taught by ‘170 (col. 18, lines 7-9).

Note this rejection can further combined with ‘623 in case Applicants adds an outlet valve to claim 19.
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are persuasive in regarding to claim 1 under BRI and also not convincing in light of the new grounds of rejection above.
In regarding to 35 USC 112 rejection, see the bottom of page 12, Applicants’ amendment overcomes the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090186479 is cited for “the interior of the vaporizer 200 and process gas supply line 30 is purged by use of a gas, such as nitrogen gas” (Fig. 1, [0045]). 

US 20070266944 is cited for bypass line 140S and 140T (Fig. 1). US 5953634 teaches unlabeled purge valve (Fig. 14, upper right). US 20160115594 (Applicants’ IDS) is cited for purge valve V40 (Fig. 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716